Darrell Hickman, Justice, dissenting. I dissent because the trial judge had no jurisdiction to alter the sentence once executed. The majority cites Coones v. State, 280 Ark. 321, 657 S.W.2d 553 (1983), to support its decision. It holds exactly the opposite. The trial judge entered an order directing a defendant to be reincarcerated and serve out a year sentence. Eleven months of the sentence had elapsed when the defendant was brought before the court. We reversed the trial court’s order, holding the sentence could not be changed. Holt, C.J., joins in this dissent.